MEMORANDUM DECISION
                                                                    Dec 03 2015, 6:26 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. Elkin                                         Gregory F. Zoeller
Kokomo, Indiana                                          Attorney General of Indiana

                                                         Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.A., A Child                           December 3, 2015
Alleged To Be In Need Of                                 Court of Appeals Case No.
Services,                                                52A02-1504-JC-281
                                                         Appeal from the Miami Circuit
M.A., Father,                                            Court
                                                         The Honorable Timothy P. Spahr,
Appellant-Respondent,                                    Judge

        v.                                               Trial Court Cause No.
                                                         52C01-1409-JC-66

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015     Page 1 of 19
      Brown, Judge.


[1]   M.A. (“Father”) appeals from the trial court’s order determining that his

      daughter J.A. is a child in need of services (“CHINS”). Father raises one issue

      which we revise and restate as whether sufficient evidence supports the court’s

      determination that J.A. is a CHINS. We affirm.


                                      Facts and Procedural History

[2]   Father lived with his daughter J.A., born April 25, 1998, in Peru, Indiana.

      When J.A. and Father first moved to the residence in Peru in 2010 or 2011, she

      lived there with Father, her stepmother M., her step-siblings, C.H. and Z., and

      four of her biological siblings including her half-sister I.A. C.H. lived in the

      residence until she left for college at the end of August 2014. In September

      2014, I.A. was still living in the home with J.A. and Father.


[3]   In the home, circumstances were such that J.A. “messed up” or made a “little

      mistake,” Father would “lash out and scream on the top of his lungs.”

      Transcript at 205. Father physically struck J.A. resulting in bruises on her

      arms, but then that stopped after J.A. went to CPS when she was in the seventh

      grade, and J.A. would then just be grounded and stay in her room.


[4]   On September 12, 2014, J.A. went to soccer practice after school and it was

      “kind of cold,” and Father picked her up after practice ended. Id. at 192. J.A.

      thought they were going home, but Father drove past the road that led to their

      house. J.A. asked Father where they were going, but he would not tell her.

      J.A. became concerned, and they started fighting. Father told J.A. that her

      Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 2 of 19
      stepmother wanted her out of the house and that others never liked her and

      hated her. J.A. felt worthless and became angry, upset, and confused. Father

      yelled at her, she yelled back, and Father told her to “get out of the car.” Id. at

      184. Father was “just like joking,” but J.A. took him seriously and wanted to

      exit the car because she was afraid of him. She opened the door a little, and

      Father said “no don’t ‘cause there’s a car coming up behind” him, believing an

      occupant in the car would end up calling the police. Id. J.A. opened the door

      further as Father slowed down the car a “little bit.” Id. He did not come to a

      stop and was still going “[m]aybe . . . five to ten miles per hour,” and J.A., who

      did not have shoes on at the time, jumped out of the car. Id. at 185. She

      tripped but was uninjured, and did not see Father turn around or try to come

      back despite the cold weather.


[5]   Stephanie Birdsall, her fiancé, and her two children were traveling around fifty-

      five or sixty miles per hour behind Father’s vehicle, and Birdsall observed J.A.

      exit Father’s vehicle and that J.A. was visibly upset, crying, shaking, and very

      scared. Birdsall exited her vehicle and asked J.A. if she wanted a ride. J.A.

      decided to accept because she did not know how far out of town she was and

      had no means of communication. When she entered the vehicle, Father sped

      away and did not follow Birdsall’s vehicle.


[6]   J.A. cried nearly until they reached Peru. Birdsall dropped her off a few blocks

      away from the park in Peru and made a report to the Department of Child

      Services (“DCS”). J.A. started walking and eventually spoke with the police



      Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 3 of 19
      that night and later went to the Sheriff’s Department. The police told J.A. that

      Father was going to be arrested, and placed her with the parents of her friend.


[7]   Meanwhile, Father called 911 and stated that his daughter exited his vehicle

      and entered another vehicle. Miami County Sheriff’s Deputy Nathan Freeman

      spoke with Father on the phone and was confused about the report of J.A.

      jumping out of a vehicle and “getting into another vehicle unknown, and

      [Father] didn’t seem concerned about it.” Id. at 234. Father did not know who

      was driving the vehicle that picked up J.A., where she was going, or if she was

      okay, and he did not try to obtain the license plate information from the

      vehicle. Deputy Freeman also learned that Father did not appear “overly

      concerned” and “didn’t seem to be upset at all.” Id. at 234-235.


[8]   Deputy Freeman met Father at his residence and observed a lack of concern or

      urgency to find his daughter. Father offered explanations that he was sure it

      was a friend that picked up J.A., but he did not know which friend and did not

      know the vehicle. Deputy Freeman asked him if he would be willing to go to

      the Sheriff’s Department to speak with Detective Sergeant Michael Rogers, and

      Father agreed.


[9]   On September 16, 2014, DCS filed a verified petition alleging that J.A. was a

      CHINS based upon this incident, J.A.’s expression of fear over escalating

      domestic violence in the home, and a current investigation of Father for sexual

      abuse against two of her siblings. The court held a hearing at which Father




      Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 4 of 19
       denied the allegations.1 That same day, the State charged Father with multiple

       counts of child molesting and multiple counts of sexual misconduct with a

       minor, alleging in part that he molested I.A., and also nineteen-year-old C.H.

       before she was eighteen years old. A no contact order was issued between

       Father and J.A.


[10]   On January 7, 2015, DCS filed a verified amended petition alleging that J.A.

       was a CHINS based upon the previously asserted allegations and because

       Father was charged with the crimes of child molesting and sexual misconduct

       with a minor on September 16, 2014, and the alleged victims lived in the same

       household as J.A. during the time the alleged crimes were purported to have

       taken place.


[11]   On February 9, 2015, the court held a fact finding hearing. During the direct

       examination of Detective Sergeant Rogers, the DCS attorney asked him

       whether criminal charges were filed as a result of his investigation, and Father’s

       counsel objected and stated that it was “completely irrelevant as to whether or

       not there were any criminal charges filed.” Id. at 247. Father’s counsel also

       argued that “[t]he statute does not require the filing of a criminal charge, at all.

       Only that somebody within the house be a victim.” Id. The court overruled the

       objection. The court took judicial notice of cause number 52C01-1409-FA-34,




       1
           Mother admitted that J.A. was a CHINS.


       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 5 of 19
       in which Father was charged with child molesting and sexual misconduct with

       a minor and C.H. and I.A. were the alleged victims.


[12]   Family Case Manager Sara Stolinas (“FCM Stolinas”) testified that she had not

       spoken with Father because it was her understanding that he was not available

       without counsel present and because there was nothing she could really do for

       him and J.A. due to the no contact order. FCM Stolinas recommended that

       J.A. continue therapy and that she continue her placement with the foster

       family because the concerns regarding placement had not been remedied. She

       also testified that “as far as [Father] is concerned, I need to know that I can

       work with [him] in order to get services going with him.” Id. at 262. The court

       took the matter under advisement.


[13]   Later that month, the court entered an order adjudicating J.A. to be a CHINS.

       The court’s order states in part:


               4. [J.A.] was born on April 25, 1998, and is sixteen (16) years of
               age.


               5. On September 12, 2014, [J.A.] lived in Father’s home in Peru,
               Indiana. One of the other inhabitants of the home at that time
               was Father’s daughter and [J.A.’s] half-sister, [I.A.]. In the past,
               [J.A.] and Father had lived in the same household as their
               stepsister and stepdaughter, [C.H.], too, although it does not
               appear that that was the case on September 12, 2014.


               6. On September 12, 2014, [J.A.] jumped from Father’s vehicle
               during an argument between them. Father’s vehicle was
               traveling only at the rate of five (5) or ten (10) miles per hour at
               the time that [J.A.] exited it. There is no indication that Father
       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 6 of 19
        was threatening [J.A.] at the time that she got out of the vehicle.
        Father told [J.A.] to get out of his vehicle and she says she took it
        seriously at the time, although [J.A.] also has described Father as
        having said it jokingly. Fortunately, [J.A.] did not fall when she
        exited Father’s vehicle and she was not hurt in any way.


        7. Another vehicle was directly behind Father’s vehicle when
        [J.A.] got out of it. That vehicle, which had stopped behind
        Father’s vehicle, was occupied by Stephanie Birdsall, her fiancé,
        and her two children. Father drove away, leaving [J.A.] by the
        side of the road, crying and shaking. Birdsall offered [J.A.] a ride
        in her vehicle. Meanwhile, Father continued driving away, never
        stopping to confirm whether [J.A.] was fine; to prevent [J.A.]
        from getting into a vehicle with Birdsall and her family, who
        were strangers to [J.A.] and Father; or to follow the Birdsall
        vehicle. He also did not seek to gather identifying information
        (such as a license plate number) from the Birdsall vehicle.


        8. Father later reported the event to law enforcement and met
        with a law enforcement officer, Deputy Nate Freeman of the
        Miami County Sheriff’s Department, in order to discuss [J.A.’s]
        possible whereabouts. Nevertheless, abandoning [J.A.] by the
        side of the road and knowingly permitting her to depart in a
        complete stranger’s vehicle constituted both a serious lapse in
        judgment and a lack of supervision that seriously endangered
        [J.A.’s] physical condition.


        9. Father was arrested for Neglect of Dependent as to [J.A.] on
        September 13, 2014. A No Contact Order between him and
        [J.A.] remains in effect. Three days later, he was also charged
        with two counts of Child Molesting under Indiana Code 35-42-4-
        3 and two counts of Sexual Misconduct with a Minor under
        Indiana Code 35-42-4-9, with those four counts relating to
        Father’s stepdaughter, [C.H.], as the named victim, and one
        additional count of Child Molesting under Indiana Code 35-42-4-


Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 7 of 19
        3, that count relating to Father’s daughter and [J.A.’s] half-sister,
        [I.A.], as the named victim.


        10. The evidence adduced at the Fact-Finding Hearing shows
        that [J.A.’s] emotional state and conduct have been volatile at
        times, so much so that she previously was in counseling at Four
        County Counseling in 2013. Also, about a week before the
        September 12, 2014 incident, she struck Father during an
        argument over the delivery of books to the local library.


        11. Additionally, [J.A.] has a very weak relationship with
        Mother. In fact, [J.A.] has not spent the night at Mother’s home
        for approximately four (4) years and had not talked to Mother for
        about three (3) months before the September 12, 2014 incident.
        As a result of this CHINS proceeding, [J.A.] has been receiving
        counseling and [J.A.] and Mother have been participating in
        visitation through Reins and Rainbows, which is located in
        Wabash County, Indiana. As Mother acknowledged during her
        testimony, both she and [J.A.] can be introverts, their
        relationship still needs work, and the counseling at Reins and
        Rainbows is benefiting both of them.


        12. [J.A.] clearly needs such counseling, both individually and
        with regard to repairing her relationship with her Mother.
        However, [J.A.’s] conflict with Father and her resistance toward
        living with Mother have been strong enough that it is unlikely
        that she would willingly participate in the needed counseling
        with Mother without the coercive intervention of the Court.


        13. Sara Stolinas, a DCS caseworker who has been assigned to
        provide services to [J.A.], has determined that a program of
        informal adjustment or other family or rehabilitative services is
        inappropriate.




Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 8 of 19
        14. While Father cites to the case of In the Matter of D.H., J.H.,
        J.B.H., L.H. and N.H., 859 N.E.2d 737 (Ind. Ct. App. 2007), the
        Court notes that, in 2013, I.C. 31-34-1-3(b)(2) was amended by
        the Indiana General Assembly to add subparagraph (B). In
        doing so, the legislature expressed its intent that a child could be
        found to be a Child in Need of Services under I.C. 31-34-1-3(b),
        even if the criminal charges against the alleged perpetrator still
        are pending. That legislative change makes sense from a public
        policy standpoint, considering that the law has changed to
        require that [CHINS] proceedings typically reach a fact-finding
        hearing within 60 to 120 days after they are just filed – much
        faster than in the past and also much faster than most criminal
        sex offenses can reach a final disposition.


        15. Mother has argued that [J.A.] cannot be a Child in Need of
        Services pursuant to I.C. 31-34-1-3 because she did not live with
        either Father or [I.A.] on the date when the CHINS Petition was
        filed.2 The Court does not find that argument convincing. After
        all, but for the events of September 12, 2014, the DCS’s resultant
        removal of [J.A.] approximately three days before the first
        CHINS Petition was filed in this case, she would still have been
        living in Father’s home with Father and [I.A.]. CHINS Petitions
        are almost never filed on the exact same day as the removal of
        the child, and so giving force to Mother’s argument would cause
        I.C. 31-34-1-3 to almost never be applicable – clearly a result that
        was not intended by the legislature.


        16. In light of the charge of Child Molesting against Father as to
        [I.A.] and all of the other above-stated facts, the Court concludes




        2
         The Court considers the Amended CHINS Petition to relate back to the date of filing of
        the original CHINS Petition.

Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015        Page 9 of 19
               that [J.A.] is a Child in Need of Services under both I.C. 31-34-1-
               1 and I.C. 31-34-1-3.


       Appellant’s Appendix at 16-18.


[14]   On April 1, 2015, the court held a dispositional hearing. Two weeks later, the

       court entered a dispositional order that J.A. remain in her current placement

       and receive services including individual therapy at Reins and Rainbows,

       visitation with Mother, and family therapy with Mother. The order stated that

       Father would not be ordered to participate in any of the services requested by

       DCS so long as there is a no contact order in place through the criminal cause,

       and that Father does not wish to have any contact with J.A.


                                                   Discussion

[15]   The issue is whether sufficient evidence supports the court’s determination that

       J.A. is a CHINS. In reviewing a trial court’s determination that a child is in

       need of services, we neither reweigh the evidence nor judge the credibility of the

       witnesses. In re S.D., 2 N.E.3d 1283, 1286-1287 (Ind. 2014), reh’g denied.

       Instead, we consider only the evidence that supports the trial court’s decision

       and reasonable inferences drawn therefrom. Id. DCS is required to prove by a

       preponderance of the evidence that a child is a CHINS. In re A.H., 913 N.E.2d
303, 305 (Ind. Ct. App. 2009). When a court’s orders contain specific findings

       of fact and conclusions of law, we engage in a two-tiered review. Id. First, we

       determine whether the evidence supports the findings. Id. Then, we determine

       whether the findings support the judgment. Id. We reverse the trial court’s


       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 10 of 19
       judgment only if it is clearly erroneous. Id. A judgment is clearly erroneous if it

       is unsupported by the findings and conclusions. Id. When deciding whether

       the findings are clearly erroneous, we consider only the evidence and

       reasonable inferences therefrom that support the judgment. Id.


[16]   We note that the trial court concluded that J.A. was a CHINS under both Ind.

       Code § 31-34-1-1 and Ind. Code § 31-34-1-3. We begin by discussing Ind. Code

       § 31-34-1-1 which governs the CHINS determination and provides:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


                       (1) the child’s physical or mental condition is seriously
                       impaired or seriously endangered as a result of the
                       inability, refusal, or neglect of the child’s parent, guardian,
                       or custodian to supply the child with necessary food,
                       clothing, shelter, medical care, education, or supervision;
                       and


                       (2) the child needs care, treatment, or rehabilitation that:


                                (A) the child is not receiving; and


                                (B) is unlikely to be provided or accepted without
                                the coercive intervention of the court.


[17]   The CHINS statute does not require a tragedy to occur before a court may

       intervene. In re A.H., 913 N.E.2d at 306. “Rather, a child is a CHINS when he

       or she is endangered by parental action or inaction.” Id. “The purpose of a


       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 11 of 19
       CHINS adjudication is not to punish the parents, but to protect the children.”

       Id.


[18]   Father argues that any allegation under Ind. Code § 31-34-1-1 fails because

       there was no allegation and no findings by the court regarding this issue. He

       contends that the September 16, 2014 allegations did not contain reference to

       any serious impairment to J.A. He points to Paragraph 7 of the court’s

       February 2015 order and says that there was no testimony that J.A. was crying

       or shaking by the side of the road. He points to Paragraph 8 which found in

       part that he abandoned J.A. by the side of the road and knowingly permitted

       her to depart in a stranger’s vehicle, and argues that the finding contradicts the

       evidence and that the conclusion that he demonstrated a lack of supervision

       seriously endangering her physical condition was without a factual basis. He

       asserts that he reported his belief that J.A. entered the vehicle of a friend. He

       also contends that the trial court created a requirement that all parents prevent

       all bad acts by all children.


[19]   DCS’s position is that the record supports the challenged findings and that

       Father’s arguments are a request to reweigh the evidence. DCS also argues that

       the coercive intervention of the court was necessary.


[20]   With respect to Father’s argument that there was no allegation and no findings

       regarding Ind. Code § 31-34-1-1, we disagree. In its petitions, DCS alleged that

       Father did not stop or try to ensure J.A.’s safety after she jumped from his

       moving vehicle and that she was given a ride back into Peru by strangers. The


       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 12 of 19
       court found that J.A. jumped from Father’s moving vehicle after he told her to

       exit his vehicle, that he drove away, leaving her by the side of the road crying

       and shaking, that she entered Birdsall’s vehicle, and that Father “continued

       driving away, never stopping to confirm whether [J.A.] was fine; to prevent

       [J.A.] from getting into a vehicle with Birdsall and her family, who were

       strangers to [J.A.] and Father; or to follow the Birdsall vehicle.” Appellant’s

       Appendix at 17. The court found that Father “also did not seek to gather

       identifying information (such as a license plate number) from the Birdsall

       vehicle.” Id. The court acknowledged that Father later reported the event to

       law enforcement but stated that “[n]evertheless, abandoning [J.A.] by the side

       of the road and knowingly permitting her to depart in a complete stranger’s

       vehicle constituted both a serious lapse in judgment and a lack of supervision

       that seriously endangered [J.A.’s] physical condition.” Id.


[21]   As for Father’s argument that he reported his belief that J.A. entered the vehicle

       of a friend, we observe that Deputy Freeman testified that Father offered

       explanations that he was sure it was a friend that picked up J.A., but he did not

       know which friend and did not know the vehicle. As for Father’s assertion that

       there was no testimony that J.A. was crying or shaking by the side of the road,

       Birdsall testified that J.A. exited the vehicle, started walking back towards Peru

       and that “she was crying and she was shaking . . . so that’s when I had got out

       and asked her if she wanted a ride.” Transcript at 219.


[22]   Based upon the record, we conclude that the findings of the trial court support

       the conclusion that J.A.’s physical condition was seriously endangered as a

       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 13 of 19
       result of the inability, refusal, or neglect of Father to provide her with necessary

       supervision.3


[23]   We next turn to Ind. Code § 31-34-1-3 which provides:


               (a) A child is a child in need of services if, before the child
               becomes eighteen (18) years of age:


                        (1) the child is the victim of a sex offense under:


                                                      *****


                                 (C) IC 35-42-4-3 [Child molesting];


                                                      *****


                                 (F) IC 35-42-4-9 [Sexual misconduct with a minor];


                        (2) the child needs care, treatment, or rehabilitation that:


                                 (A) the child is not receiving; and


                                 (B) is unlikely to be provided or accepted without
                                 the coercive intervention of the court.




       3
        To the extent that Father asserts there was no basis to keep J.A. from Mother, we observe that Mother
       conceded at the initial hearing that J.A. was a CHINS and does not appeal the court’s order.

       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015        Page 14 of 19
        (b) A child is a child in need of services if, before the child
        becomes eighteen (18) years of age:


                (1) the child lives in the same household as another child
                who is the victim of a sex offense under:


                                              *****


                         (C) IC 35-42-4-3 [Child molesting];


                                              *****


                         (F) IC 35-42-4-9 [Sexual misconduct with a minor];


                                              *****


                (2) the child lives in the same household as the adult who:


                         (A) committed the sex offense under subdivision (1)
                         and the sex offense resulted in a conviction or a
                         judgment under IC 31-34-11-2; or


                         (B) has been charged with a sex offense listed in
                         subdivision (1) and is awaiting trial;


                (3) the child needs care, treatment, or rehabilitation that:


                         (A) the child is not receiving; and


                         (B) is unlikely to be provided or accepted without
                         the coercive intervention of the court; and


Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 15 of 19
                       (4) a caseworker assigned to provide services to the child:


                                (A) places the child in a program of informal
                                adjustment or other family or rehabilitative services
                                based upon the existence of the circumstances
                                described in subdivisions (1) and (2) and the
                                assigned caseworker subsequently determines
                                further intervention is necessary; or


                                (B) determines that a program of informal
                                adjustment or other family or rehabilitative services
                                is inappropriate.


[24]   To the extent that this case requires that we interpret Ind. Code § 31-34-1-3, we

       observe that when interpreting a statute, we independently review a statute’s

       meaning and apply it to the facts of the case under review. Bolin v. Wingert, 764
N.E.2d 201, 204 (Ind. 2002). If a statute is unambiguous, we must give the

       statute its clear and plain meaning. Id. A statute is unambiguous if it is not

       susceptible to more than one interpretation. Elmer Buchta Trucking, Inc. v.

       Stanley, 744 N.E.2d 939, 942 (Ind. 2001). If a statute is susceptible to multiple

       interpretations, we must try to ascertain the legislature’s intent and interpret the

       statute so as to effectuate that intent. Bolin, 764 N.E.2d at 204. We presume

       the legislature intended logical application of the language used in the statute,

       so as to avoid unjust or absurd results. Id. A statute should be examined as a

       whole, avoiding excessive reliance upon a strict literal meaning or the selective

       reading of individual words. Mayes v. Second Injury Fund, 888 N.E.2d 773, 776

       (Ind. 2008).


       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 16 of 19
[25]   With respect to Father’s assertion that Ind. Code § 31-34-1-3(a) requires an

       allegation regarding a sex offense against J.A. by Father, we agree with the

       State that DCS did not allege that J.A. was a victim of a sex offense. Rather,

       DCS alleged that subsection (b) was the applicable subsection.


[26]   To the extent that Father argues that subsection (b)(1) requires that the State

       demonstrate that J.A. lived in the same household as another child who is the

       victim of a sex offense, the record reveals that Detective Sergeant Rogers

       testified that he was involved in an investigation regarding Father’s family, that

       he interviewed J.A., C.H, and Father’s wife, that I.A. was interviewed at the

       Child Advocacy Center, and that the State filed charges against Father for

       molesting C.H. and I.A. The Appellant’s Appendix contains a probable cause

       affidavit in which Detective Sergeant Rogers stated in part that C.H. provided

       recorded and sworn statements advising that Father had molested her since she

       was nine to ten years old and that Father would show her pornographic movies

       while they were having sex. Detective Sergeant Rogers also stated that Father’s

       wife believed Father may be molesting I.A. since C.H. went to college, that I.A.

       stated that she was forced to stay with Father in the bedroom and that he

       touches her chest and grabs her butt, and that a search of the residence revealed

       numerous compact discs labeled to indicate that they were adult films involving

       sexual activity including “Teen Anal” and “Bring ‘em young.” Appellant’s

       Appendix at 66. The court took judicial notice of cause number 52C01-1409-

       FA-34, in which Father was charged with child molesting and sexual

       misconduct with a minor and C.H. and I.A. were the alleged victims. We


       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 17 of 19
       conclude that the record contains sufficient evidence to meet the requirements

       of subsection (b)(1) by a preponderance of the evidence.


[27]   Next, we address subsection (b)(2) which provides that the “child lives in the

       same household as the adult who (A) committed the sex offense under

       subdivision (1) and the sex offense resulted in a conviction or a judgment under

       IC 31-34-11-2; or (B) has been charged with a sex offense listed in subdivision (1) and is

       awaiting trial . . . .” (Emphasis added).


[28]   With respect to Father’s argument that J.A. did not live with him when the

       molesting offenses occurred because J.A. had already been removed at the time

       DCS amended its CHINS petition, we observe that the trial court noted that it

       considered the Amended CHINS petition to relate back to the date of filing of

       the original CHINS petition. As pointed out by the State, Ind. Trial Rule 15(C)

       provides that “[w]henever the claim or defense asserted in the amended

       pleading arose out of the conduct, transaction, or occurrence set forth or

       attempted to be set forth in the original pleading, the amendment relates back to

       the date of the original pleading.” The initial petition alleged that J.A. was a

       CHINS based upon a current investigation of Father for sexual abuse against

       two of J.A.’s siblings. We conclude that the amended petition included a claim

       that arose out of the conduct, transaction, or occurrence set forth or attempted

       to be set forth in the original pleading. Thus, we cannot say that the trial court




       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015   Page 18 of 19
       erred in finding that the amendment related back to the date of the original

       pleading or its conclusion that J.A. was a CHINS under Ind. Code § 31-34-1-3.4


                                                      Conclusion

[29]   For the foregoing reasons, we affirm the trial court’s determination that J.A. is

       a CHINS.


[30]   Affirmed.


       Riley, J., and Altice, J., concur.




       4
         As to Father’s argument that the trial court took “judicial notice without a foundation for the charges from
       the alleged victim(s),” Appellant’s Brief at 18, we observe that Father does not cite authority or develop a
       cogent argument. Consequently, this issue is waived. See Loomis v. Ameritech Corp., 764 N.E.2d 658, 668
       (Ind. Ct. App. 2002) (holding argument waived for failure to cite authority or provide cogent argument), reh’g
       denied, trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 52A02-1504-JC-281 | December 3, 2015          Page 19 of 19